     Case 2:20-cv-05058-PLA Document 20 Filed 03/17/21 Page 1 of 10 Page ID #:536



1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA
10                                           WESTERN DIVISION
11

12   CARMELO P. P.,                                 )   No. CV 20-5058-PLA
                                                    )
13                         Plaintiff,               )   MEMORANDUM OPINION AND ORDER
                                                    )
14                  v.                              )
                                                    )
15   ANDREW M. SAUL, COMMISSIONER                   )
     OF SOCIAL SECURITY                             )
16   ADMINISTRATION,                                )
                                                    )
17                         Defendant.               )
                                                    )
18

19                                                       I.
20                                              PROCEEDINGS
21          Carmelo P. P.1 (“plaintiff”) filed this action on June 8, 2020, seeking review of the
22   Commissioner’s denial of his applications for a period of disability and Disability Insurance Benefits
23   (“DIB”) and for Supplemental Security Income (“SSI”) payments. The parties filed Consents to
24   proceed before a Magistrate Judge on July 1, 2020, and July 9, 2020. Pursuant to the Court’s
25   Order, the parties filed a Joint Submission (alternatively “JS”) on due March 16, 2021, that
26
        1
27            In the interest of protecting plaintiff’s privacy, this Memorandum Opinion and Order uses
     plaintiff’s (1) first name and middle and last initials, and (2) year of birth in lieu of a complete birth
28   date. See Fed. R. Civ. P. 5.2(c)(2)(B), Local Rule 5.2-1.
     Case 2:20-cv-05058-PLA Document 20 Filed 03/17/21 Page 2 of 10 Page ID #:537



1    addresses their positions concerning the disputed issue in the case. The Court has taken the Joint

2    Submission under submission without oral argument.

3

4                                                     II.

5                                             BACKGROUND

6           Plaintiff was born in 1971. [Administrative Record (“AR”) at 25, 176, 183.] He has past
7    relevant work experience as a loader and unloader. [Id. at 24-25, 43.]
8           On July 12, 2016, plaintiff protectively filed applications for a period of disability and DIB,
9    and for SSI payments, alleging in both that he has been unable to work since March 19, 2010.
10   [Id. at 15; see also id. at 176-82, 183-89.] After his applications were denied initially and upon
11   reconsideration, plaintiff timely filed a request for a hearing before an Administrative Law Judge
12   (“ALJ”). [Id. at 118-20.] A hearing was held on February 26, 2019, at which time plaintiff appeared
13   represented by an attorney, and testified on his own behalf. [Id. at 32-50.] A vocational expert
14   (“VE”) also testified. [Id. at 43-48.] On April 1, 2019, the ALJ issued a decision concluding that
15   plaintiff was not under a disability from March 19, 2010, the alleged onset date, through April 1,
16   2019, the date of the decision. [Id. at 15-27.] Plaintiff requested review of the ALJ’s decision by
17   the Appeals Council. [Id. at 173-75.] When the Appeals Council denied plaintiff’s request for
18   review on April 9, 2020 [id. at 1-5], the ALJ’s decision became the final decision of the
19   Commissioner. See Sam v. Astrue, 550 F.3d 808, 810 (9th Cir. 2008) (per curiam) (citations
20   omitted). This action followed.
21

22                                                    III.
23                                       STANDARD OF REVIEW
24          Pursuant to 42 U.S.C. § 405(g), this Court has authority to review the Commissioner’s
25   decision to deny benefits. The decision will be disturbed only if it is not supported by substantial
26   evidence or if it is based upon the application of improper legal standards. Berry v. Astrue, 622
27   F.3d 1228, 1231 (9th Cir. 2010) (citation omitted).
28          “Substantial evidence . . . is ‘more than a mere scintilla[,]’ . . . [which] means -- and means

                                                       2
     Case 2:20-cv-05058-PLA Document 20 Filed 03/17/21 Page 3 of 10 Page ID #:538



1    only -- ‘such relevant evidence as a reasonable mind might accept as adequate to support a

2    conclusion.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019) (citations

3    omitted); Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017). “Where evidence is susceptible
4    to more than one rational interpretation, the ALJ’s decision should be upheld.” Revels, 874 F.3d
5    at 654 (internal quotation marks and citation omitted). However, the Court “must consider the
6    entire record as a whole, weighing both the evidence that supports and the evidence that detracts
7    from the Commissioner’s conclusion, and may not affirm simply by isolating a specific quantum
8    of supporting evidence.” Id. (quoting Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014)
9    (internal quotation marks omitted)). The Court will “review only the reasons provided by the ALJ
10   in the disability determination and may not affirm the ALJ on a ground upon which he did not rely.”
11   Id. (internal quotation marks and citation omitted); see also SEC v. Chenery Corp., 318 U.S. 80,
12   87, 63 S. Ct. 454, 87 L. Ed. 626 (1943) (“The grounds upon which an administrative order must
13   be judged are those upon which the record discloses that its action was based.”).
14

15                                                   IV.
16                                  THE EVALUATION OF DISABILITY
17          Persons are “disabled” for purposes of receiving Social Security benefits if they are unable
18   to engage in any substantial gainful activity owing to a physical or mental impairment that is
19   expected to result in death or which has lasted or is expected to last for a continuous period of at
20   least twelve months. Garcia v. Comm’r of Soc. Sec., 768 F.3d 925, 930 (9th Cir. 2014) (quoting
21   42 U.S.C. § 423(d)(1)(A)).
22

23   A.     THE FIVE-STEP EVALUATION PROCESS
24          The Commissioner (or ALJ) follows a five-step sequential evaluation process in assessing
25   whether a claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920; Lounsburry v. Barnhart, 468
26   F.3d 1111, 1114 (9th Cir. 2006) (citing Tackett v. Apfel, 180 F.3d 1094, 1098-99 (9th Cir. 1999)).
27   In the first step, the Commissioner must determine whether the claimant is currently engaged in
28   substantial gainful activity; if so, the claimant is not disabled and the claim is denied. Lounsburry,

                                                       3
     Case 2:20-cv-05058-PLA Document 20 Filed 03/17/21 Page 4 of 10 Page ID #:539



1    468 F.3d at 1114. If the claimant is not currently engaged in substantial gainful activity, the

2    second step requires the Commissioner to determine whether the claimant has a “severe”

3    impairment or combination of impairments significantly limiting his ability to do basic work

4    activities; if not, a finding of nondisability is made and the claim is denied. Id. If the claimant has

5    a “severe” impairment or combination of impairments, the third step requires the Commissioner
6    to determine whether the impairment or combination of impairments meets or equals an
7    impairment in the Listing of Impairments (“Listing”) set forth at 20 C.F.R. § 404, subpart P,
8    appendix 1; if so, disability is conclusively presumed and benefits are awarded. Id. If the
9    claimant’s impairment or combination of impairments does not meet or equal an impairment in the
10   Listing, the fourth step requires the Commissioner to determine whether the claimant has sufficient
11   “residual functional capacity” to perform his past work; if so, the claimant is not disabled and the
12   claim is denied. Id. The claimant has the burden of proving that he is unable to perform past
13   relevant work. Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992). If the claimant meets
14   this burden, a prima facie case of disability is established. Id. The Commissioner then bears
15   the burden of establishing that the claimant is not disabled because there is other work existing
16   in “significant numbers” in the national or regional economy the claimant can do, either (1) by
17   the testimony of a VE, or (2) by reference to the Medical-Vocational Guidelines at 20 C.F.R. part
18   404, subpart P, appendix 2. Lounsburry, 468 F.3d at 1114. The determination of this issue
19   comprises the fifth and final step in the sequential analysis. 20 C.F.R. §§ 404.1520, 416.920;
20   Lester v. Chater, 81 F.3d 721, 828 n.5 (9th Cir. 1995); Drouin, 966 F.2d at 1257.
21

22   B.       THE ALJ’S APPLICATION OF THE FIVE-STEP PROCESS
23            At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity since
24   March 19, 2010, the alleged onset date.2 [AR at 17.] At step two, the ALJ concluded that plaintiff
25   has the severe impairments of degenerative disc disease of the lumbar spine, status post left L5-
26

27
          2
           The ALJ concluded that plaintiff met the insured status requirements of the Social
28   Security Act through March 31, 2012. [AR at 17.]

                                                         4
     Case 2:20-cv-05058-PLA Document 20 Filed 03/17/21 Page 5 of 10 Page ID #:540



1    S1 microdecompression with lumbago and left leg radiculitis; left knee internal derangement;

2    diabetes mellitus; and obesity. [Id. at 18.] At step three, the ALJ determined that plaintiff does not

3    have an impairment or a combination of impairments that meets or medically equals any of the
4    impairments in the Listing. [Id.] The ALJ further found that plaintiff retained the residual functional
5    capacity (“RFC”)3 to perform a range of light work as defined in 20 C.F.R. §§ 404.1567(b) and
6    416.967(b),4 as follows:
7           [He can] lift, carry, push and pull 20 pounds occasionally and 10 pounds frequently;
            can stand and walk for about 4 hours out of an 8 hour day; sit for about 6 hours out
8           of an 8 hour day; a cane is needed for ambulation; occasional left lower extremity
            pushing and pulling; occasional postural activities; no crawling, no ladders, ropes or
9           scaffolds; avoid concentrated exposure to hazards.
10   [Id. at 19.] At step four, based on plaintiff’s RFC and the testimony of the VE, the ALJ concluded
11   that plaintiff is unable to perform his past relevant work as a loader and unloader. [Id. at 24-25,
12   43-44.] At step five, based on plaintiff’s RFC, vocational factors, and the VE’s testimony, the ALJ
13   found that there are jobs existing in significant numbers in the national economy that plaintiff can
14   perform, including work as a “bonder, electronics” (Dictionary of Occupational Titles (“DOT”) No.
15   726.685-066), as a “touch-up screener” (DOT No. 726.684-110), and as a “table worker” (DOT No.
16   739.687-182). [AR at 26, 45.] Accordingly, the ALJ determined that plaintiff was not disabled at
17   any time from the alleged onset date of March 19, 2010, through April 1, 2019, the date of the
18

19
        3
             RFC is what a claimant can still do despite existing exertional and nonexertional
20   limitations. See Cooper v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). “Between steps
     three and four of the five-step evaluation, the ALJ must proceed to an intermediate step in which
21
     the ALJ assesses the claimant’s residual functional capacity.” Massachi v. Astrue, 486 F.3d 1149,
22   1151 n.2 (9th Cir. 2007) (citation omitted).
        4
23            “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
     of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this
24   category when it requires a good deal of walking or standing, or when it involves sitting most of the
     time with some pushing and pulling of arm or leg controls. To be considered capable of performing
25
     a full or wide range of light work, you must have the ability to do substantially all of these activities.
26   If someone can do light work, we determine that he or she can also do sedentary work, unless there
     are additional limiting factors such as loss of fine dexterity or inability to sit for long periods of time.”
27   20 C.F.R. §§ 404.1567(b), 416.967(b). A full range of light work requires standing or walking, off and
     on, for a total of approximately six hours of an eight-hour workday. Soc. Sec. Ruling 83-10, 1983
28   WL 31251, at *5-6 (Jan. 1, 1983).

                                                          5
     Case 2:20-cv-05058-PLA Document 20 Filed 03/17/21 Page 6 of 10 Page ID #:541



1    decision. [Id. at 27.]

2

3                                                      V.

4                                          THE ALJ’S DECISION

5             Plaintiff contends that the ALJ erred because the ALJ’s RFC determination does not have
6    the support of substantial evidence. [JS at 4.] As set forth below, the Court respectfully disagrees
7    with plaintiff and affirms the decision of the ALJ.
8

9    A.       LEGAL STANDARD
10            An RFC is “an assessment of an individual’s ability to do sustained work-related physical
11   and mental activities in a work setting on a regular and continuing basis.” Soc. Sec. Ruling
12   (“SSR”)5 96-9p, 1996 WL 374184, at *1 (1996). It reflects the most a claimant can do despite his
13   limitations. See Smolen v. Chater, 80 F.3d 1273, 1291 (9th Cir. 1996). An RFC must include an
14   individual’s functional limitations or restrictions as a result of all of his impairments -- even those
15   that are not severe (see 20 C.F.R. § 404.1545(a)(1)-(2), (e)) -- and must assess his “work-related
16   abilities on a function-by-function basis.” SSR 96-9p, 1996 WL 374184, at *1; see also Valentine
17   v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009) (“an RFC that fails to take into
18   account a claimant’s limitations is defective”). An ALJ errs when he provides an incomplete RFC
19   ignoring “significant and probative evidence.” Hill v. Astrue, 698 F.3d 1153, 1161-62 (9th Cir.
20   2012) (further noting that the error is not harmless when an ALJ fails to discuss significant and
21   probative evidence favorable to a claimant’s position because when the RFC is incomplete, the
22   hypothetical question presented to the VE is incomplete and, therefore, the ALJ’s reliance on the
23   VE’s answers is improper). An RFC assessment is ultimately an administrative finding reserved
24   to the Commissioner. 20 C.F.R. § 404.1527(d)(2). However, an RFC determination must be
25

26        5
              “SSRs do not have the force of law. However, because they represent the Commissioner’s
27   interpretation of the agency’s regulations, we give them some deference. We will not defer to SSRs
     if they are inconsistent with the statute or regulations.” Holohan v. Massanari, 246 F.3d 1195, 1202
28   n.1 (9th Cir. 2001) (citations omitted).

                                                       6
     Case 2:20-cv-05058-PLA Document 20 Filed 03/17/21 Page 7 of 10 Page ID #:542



1    based on all of the relevant evidence, including the diagnoses, treatment, observations, and

2    opinions of medical sources, such as treating and examining physicians. Id. § 404.1545. A district

3    court must uphold an ALJ’s RFC assessment when the ALJ has applied the proper legal standard
4    and substantial evidence in the record as a whole supports the decision. See Bayliss v. Barnhart,
5    427 F.3d 1211, 1217 (9th Cir. 2005); Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).
6

7    B.     THE PARTIES’ CONTENTIONS
8           Plaintiff notes that the ALJ “provided ‘more weight’ to the [August 27, 2018,] opinion of
9    state-agency physical evaluator H. Blumenfeld, M.D.,” who “found and opined . . . that [plaintiff]
10   should be limited to at least two hours of standing and walking in an eight-hour workday.” [JS at
11   5 (quoting AR at 24, 444).] Plaintiff suggests, however, that the ALJ “disagreed with this [opinion]
12   and instead found that the ‘record did not support a finding for greater limitations than 4 hours out
13   of an 8 [hour] day,’” and that “there was no imaging of the knee to reflect greater findings.” [Id.
14   at 5, 6 (citing AR at 24).] He argues that the “ALJ’s departure from the opinion of Dr. Blumenfeld
15   to a less restrictive standing restriction was unjustified and was not properly explained in the
16   decision.” [Id. at 5.]
17          Plaintiff contends that the evidence does support Dr. Blumenfeld’s “more restrictive” RFC,
18   which plaintiff describes as limiting plaintiff to two hours of standing and walking in an eight-hour
19   workday.      [Id. at 6-7.]     For instance, plaintiff notes that he underwent a lumbar
20   microdecompression on February 19, 2013, but the pain returned by June 2013 and warranted
21   the use of a cane for support [id. at 6 (citing AR at 303)]; even after that surgery, plaintiff’s legs
22   often gave out, he experienced numbness of the left plantar foot, decreased sensation in the
23   lateral border of the foot and calf, and a serious escalation in his pain level [id. (citing AR at 289,
24   296, 299)]; a February 11, 2016, MRI of plaintiff’s lumbar spine reflected “foraminal stenosis, a 1.5
25   mm disc protrusion/annular tear at L4-5, and a 2 mm left paracentral disc protrusion at L5-S1” [id.
26   (citing AR at 341-42)]; and plaintiff was also “noted to have a left knee derangement” [id. at 6-7
27   (citing AR at 455)].
28          Plaintiff concludes therefore, that there is a “significant amount of medical evidence” that

                                                       7
     Case 2:20-cv-05058-PLA Document 20 Filed 03/17/21 Page 8 of 10 Page ID #:543



1    supports the “more restrictive standing/walking limitation originally assessed by Dr. Blumenfeld

2    and then departed from by the ALJ.” [Id. at 7.] He suggests that the ALJ improperly substituted
3    his own interpretation of the medical evidence for the opinion of the medical professionals,
4    specifically Dr. Blumenfeld. [Id.].
5           Defendant responds that no doctor -- including Dr. Blumenfeld – limited plaintiff to standing
6    and walking for only two hours a day. [Id.] He points out that Dr. Blumenfeld concluded that
7    plaintiff “could stand and walk for at least two hours a day, which [Dr. Blumenfeld] specified meant
8    Plaintiff could stand and walk four hours a day.” [Id. at 7 (emphasis in original) (citing AR at 444).]
9    Defendant further asserts that “there was no error in the ALJ’s evaluation of Dr. Blumenfeld’s
10   opinion because [the ALJ] fully adopted this opinion and incorporated the assessed limitations into
11   the RFC finding.” [Id. at 8.] Defendant also notes that the ALJ relied on the opinions of three
12   doctors (including Dr. Blumenfeld), all of whom found plaintiff capable of standing and walking
13   between four to six hours a day, and none of whom assessed greater limitations. [Id. at 10.] For
14   instance, on August 26, 2016, consulting examiner S. Benrazavi, M.D., assessed plaintiff as
15   capable of performing a range of light work, but found that he could stand and walk six hours per
16   eight-hour workday. [AR at 350.] Dr. Blumenfeld, however, stated that Dr. Benrazavi’s opinion
17   was not supported as Dr. Benrazavi failed to properly consider plaintiff’s limping gait and obesity,
18   which Dr. Benrazavi had noted on examination. [Id. at 441.] After reviewing these and other
19   opinions in the record, defendant concludes that the ALJ’s RFC is fully consistent with the medical
20   opinion of Dr. Blumenfeld and the record evidence. [JS at 7-11 (citations omitted).]
21          Defendant also argues that even if the ALJ erred by not limiting plaintiff to two hours of
22   standing and walking, any error would be harmless because the VE testified that someone with
23   plaintiff’s limitations and vocational characteristics could perform sedentary jobs existing in
24   significant numbers in the national economy. [Id. at 8, 11.] He notes that the jobs identified by
25   the VE at step five, and adopted by the ALJ, are all sedentary occupations, which do not entail
26   more than two hours of standing and walking. [Id. at 11 (citing AR at 25-26, 45-47).] Defendant
27   further asserts that because plaintiff did not contest the step five finding, he therefore conceded
28   that finding. [Id. at 11 (citation omitted).]

                                                       8
     Case 2:20-cv-05058-PLA Document 20 Filed 03/17/21 Page 9 of 10 Page ID #:544



1    C.     ANALYSIS

2           In his assessment, Dr. Blumenfeld completed a form that asked him to assess how long
3    plaintiff could stand and/or walk, with normal breaks. [AR at 444.] He was given three choices:
4           (a) “less than 2 hours in an 8-hour workday”;
5           (b) “at least 2 hours in an 8-hour workday”; or
6           (c) “about 6 hours in an 8-hour workday.”
7    [Id.] Dr. Blumenfeld chose the option indicating that plaintiff was able to stand and/or work for “at
8    least 2 hours in an 8-hour workday.” [Id.] When asked to explain how and why the evidence
9    supports his conclusions in this item (as well as in several others), and to cite the specific facts
10   upon which his conclusions were based, Dr. Blumenfeld indicated “[s]tand/walk 4 hours/day.” [Id.]
11   Therefore, it is reasonable to find that Dr. Blumenfeld believed that plaintiff could stand and/or walk
12   up to four hours a day, an opinion that fell somewhere between the specific stand/walk choices
13   he was given of “at least” two hours (which he found to be less than plaintiff’s assessed
14   capabilities), and “about 6 hours” (which would have been beyond plaintiff’s capabilities as
15   assessed by Dr. Blumenfeld).
16          As noted by defendant, the other medical opinions relied on by the ALJ were either similar
17   to Dr. Blumenfeld’s opinion or even less restrictive with respect to standing/walking, i.e., plaintiff
18   could stand/walk up to six hours in an eight-hour workday. Dr. Blumenfeld himself explained that
19   at least one of those less restrictive opinions was not fully supported because the examiner, Dr.
20   Benrazavi, failed to properly consider plaintiff’s limping gait and obesity that had been noted by
21   that physician on examination. [Id.] In any event, plaintiff points to no opinion suggesting any
22   greater standing/walking limitation, and there is no opinion that found that plaintiff was limited to
23   less than a range of light work. Thus, the Court finds that the ALJ’s RFC assessment was fully
24   consistent with Dr. Blumenfeld’s opinion and the evidence of record, and there was no error.
25          Moreover, even if there was error -- which the Court does not find -- the ALJ determined,
26   based on the testimony of the VE, that plaintiff could perform the alternative work of an electronics
27   bonder, a touch-up screener, and a table worker, all of which are sedentary occupations. [Id. at
28   26, 45.] “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting

                                                       9
     Case 2:20-cv-05058-PLA Document 20 Filed 03/17/21 Page 10 of 10 Page ID #:545



1    or carrying articles like docket files, ledgers, and small tools. Although a sedentary job is defined

2    as one which involves sitting, a certain amount of walking and standing is often necessary in

3    carrying out job duties. Jobs are sedentary if walking and standing are required occasionally and

4    other sedentary criteria are met.” 20 C.F.R. §§ 404.1567(a), 416.967(a). In this case, after

5    testifying that a person with plaintiff’s vocational characteristics and RFC could perform the

6    occupations of electronics bonder, touch-up screener, and table worker, the VE further testified

7    that an individual who was capable of only “full sedentary” work, and limited to lifting less than ten

8    pounds, and standing/walking for only two hours, would still be capable of performing those

9    occupations. [AR at 44-45.] Thus, any error was harmless. See, e.g., Molina v. Astrue, 674 F.3d

10   1104, 1115 (9th Cir. 2012) (noting that harmless error principles apply in the Social Security
11   context).
12          Based on the foregoing, the Court finds that remand is not warranted on this issue.
13

14                                                    VI.
15                                             CONCLUSION
16          IT IS HEREBY ORDERED that: (1) plaintiff’s request for remand is denied; and (2) the
17   decision of the Commissioner is affirmed.
18          IT IS FURTHER ORDERED that the Clerk of the Court serve copies of this Order and the
19   Judgment herein on all parties or their counsel.
20          This Memorandum Opinion and Order is not intended for publication, nor is it
21   intended to be included in or submitted to any online service such as Westlaw or Lexis.
22

23   DATED: March 17, 2021                            ______________________________________
                                                                  PAUL L. ABRAMS
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                      10
